     Case 2:19-cv-00627-MCE-KJN Document 1-6 Filed 04/12/19 Page 1 of 3

 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   Drew M. Tate, State Bar No. 312219
 3   Email: dtate@fisherphillips.com
     FISHER & PHILLIPS, LLP
 4   621 Capitol Mall, Suite 1400
     Sacramento, CA 95814
 5   Telephone (916) 210-0400
     Facsimile (916) 210-0401
 6
     Attorneys for Defendants
 7   WARRIOR TRADING, INC.;
     and ROSS CAMERON
 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                        FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     JEFFREY P. FORTIS, an individual,        Case No.: _____________________
12
                    Plaintiff,                [Previously Yolo County Superior Court Case
13                                            Number CV 19-472; Assigned to the Hon.
            v.                                Peter M. Williams, Dept. 8]
14
     WARRIOR TRADING, INC., a Delaware        DEFENDANTS WARRIOR TRADING,
15
     corporation; ROSS CAMERON, an            INC. AND ROSS CAMERON’S PROOF
16   individual; and DOES 1 through 50,       OF SERVICE
     inclusive,
17
                    Defendants.               State Action Filed: March 7, 2019
18

19

20

21

22

23

24

25

26

27

28


            DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S PROOF OF SERVICE
     FPDOCS 35247795.1
     Case 2:19-cv-00627-MCE-KJN Document 1-6 Filed 04/12/19 Page 2 of 3

 1                                        PROOF OF SERVICE
 2   I, Angela L. Eure, certify and declare as follows:
 3           I am over the age of 18 years and am not a party to this action.
 4           My business address is 621 Capitol Mall, Suite 1400, Sacramento, California 95814,
 5   which is located in the city, county and state where the mailing described below took place.
 6           On April 12, 2019, I caused to have deposited in the United States and mail at
 7   Sacramento, California in Sacramento County, a copy of the following documents:
 8           A.     Defendants Warrior Trading, Inc. and Ross Cameron’s Notice of Removal Under
 9                  28 U.S.C. §§ 1332, 1441, and 1446;
10           B.     Civil Cover Sheet;
11           C.     Declaration of Alden J. Parker in Support of Notice of Removal;
12           D.     Declaration of Ross Cameron in Support of Notice of Removal;
13           E.     Defendant’s Certificate of Interested Parties and Corporate Disclosure Statement;
14           F.     Defendant’s Notice to State Court of Removal of Action to Federal Court; and
15           G.     Defendant’s Notice to Adverse Party of Removal of Action to Federal Court.
16           I am readily familiar with the firm's practice of collection and processing correspondence
17   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
18   day with postage thereon fully prepaid at Sacramento, California in the ordinary course of
19   business. I am aware that on motion of the party served, service is presumed invalid if postage
20   cancellation date or postage meter date is more than one day after date of deposit for mailing this
21   affidavit.
22           These documents were addressed to the following parties:
23
      Avi M. Attal                                              T:   (949) 812.4781
24    Samuel Yu                                                 F:   (949) 281-2105
      Mimi Ahn                                                  E:   aattal@kahanafeld.com
25    KAHANA & FELD, LLP                                        E:   syu@kahanafeld.com
      3 Hutton Centre Drive, Suite 685                          E:   mahn@kahanafeld.com
26    Santa Ana, CA 92707
                                                                Attorneys for Plaintiff
27
                                                                JEFFREY P. FORTIS
28

                                              1
            DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S PROOF OF SERVICE
     FPDOCS 35247795.1
     Case 2:19-cv-00627-MCE-KJN Document 1-6 Filed 04/12/19 Page 3 of 3

 1          I declare under penalty of perjury under the laws of these United States of America and
 2   California that the foregoing is true and correct. Executed this 12th day of April, 2019 in
 3   Sacramento, California.
 4
                                                 /s/ Angela L. Eure
 5                                              Angela L. Eure

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
            DEFENDANTS WARRIOR TRADING, INC. AND ROSS CAMERON’S PROOF OF SERVICE
     FPDOCS 35247795.1
